DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
	The Examiner notes that the nanoparticles, as recited in claim 1, are not positively recited, and therefore are not structural elements of the filter element.  As recited in claim 1, the nanoparticles represent the material worked upon by the filter element as the nanoparticles are filtered from a fluid.
The Examiner notes that the limitations of claim 18 are conditional as the fluid overflowing the collection surface and filter chamber can only occur if fluid is flowing through the device.  Applicant is reminded that in claims directed to a device, patentability is determined by the positively claimed elements, and not how the device operates under certain conditions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9, it is unclear how the claimed grooves extend from the top surface into the support element.  The specification teaches the grooves shown in figures 3, 4, and 14 denoted as numeral 17.  The figures show #17 as corners on the top surface, but does not indicate that the fluid duct is provided by the grooves, nor do they show the grooves being covered by a transparent element.  As such, the claim is unclear with respect to the nature and location of the grooves.  For the purposes of examination, the Examiner will consider any fluid duct as having grooves as recited in claim 9.
For claim 10, it is unclear what Applicant regards as “fluidly tight” as the specification does not provide a definition for the phrase.  As such, the Examiner is unable to determine the metes and bounds of the phrase “fluidly tight.”  For the purposes of examination, the Examiner will regard any prior art transparent element as being fluidly tight.
For claim 11, it is unclear if Applicant is reciting the dimensions of a cuboid that the filter device is smaller than, or if Applicant is reciting the dimensions of the claimed filter device.  Additionally, it is unclear how the lateral length of the filter device can be 100x40x5 or 75x25x1.5 as the length of the device should be a single value.  The Examiner cannot determine if Applicant intends to recite the length, width, and height of the filter device as the claim does not label the dimensions in this manner.  For the purposes of examination, the Examiner will read any filter device that meets the limitations of claim 1 as also meeting the limitations of claim 11.  
The terms “long sides” and “short sides” in claim 12 are relative terms which renders the claim indefinite. The terms “long sides” and “short sides” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “long sides” and “short sides” are not defined by the claim or the specification, thus one of ordinary skill in the art cannot determine what is regarded as long or short with respect to the dimensions of the sides.  As such, the metes and bounds of claim 12 with respect to long and short sides cannot be determined.
For claim 14, the phrase “preferably in the vicinity” is unclear because the Examiner cannot determine if the elements recited after ‘preferably’ are part of the claimed invention.  Additionally, the phrase is relative as the claim or the specification are not clear as to the parameters of ‘the vicinity’ of the reception opening.
Claim 14 recites the limitation "the vicinity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12  and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denomme et al., (US 2016/0299134).
For claims 1, 9, and 11, Denomme et al., teach a sensor for chemical detection comprising a fluidic cartridge (support element, paragraph 0064, figure 1 #104) having a top, bottom, and lateral surfaces wherein the top and bottom surfaces are parallel (figure 2).  Denomme et al., also teach at least one sensor arranged parallel to the top surface (filter element, paragraphs 0068, 0073, figure 2 #106) comprising a collection surface (paragraph 0081).  The Examiner notes that claims 9 and 11 are being read in light of the rejection under 35 U.S.C. 112(b) as stated above.  As such, the Examiner contends that the teachings of Denomme et al., meet the limitations of claim 9 with respect to the fluid duct being provided by grooves extending from the top surface, and claim 11 with respect to the dimensions of the filter device.
For claim 2, Denomme et al., teach the sensor arranged in a chamber (figure 2 #106) wherein the chamber is part of a duct (figure 2 #116).  Denomme et al., also teach the sensor sandwiched between two layers (bearing surface, paragraph 0069) and oriented parallel to the top and bottom surfaces (figure 2).
For claim 3, Denomme et al., teach the sensor sandwiched between the top and bottom surfaces (paragraph 0069) which reads on a mechanical connection, and a clamping connection.
For claim 4, Denomme et al., teach the top and bottom surfaces of the fluidic cartridge perpendicular to fluid flow (figure 2) wherein the bearing surface is in a direction of fluid flow (figures 1 and 2).
For claim 5, Denomme et al., teach fluid flow through the sensor (paragraph 0073), and a fluid duct opening into the chamber from a sidewall (figure 2).
For claim 6, Denomme et al., teach an inlet arranged in a lateral surface of the fluidic cartridge (figure 2), a fluid outlet arranged in the bottom of the fluidic cartridge (figure 2), and a diversion with an angle (figure 2, opening into chamber containing sensor).  Denomme et al., also teach the sensor arranged between the diversion and the outlet (figure 2).
For claim 8, Denomme et al., teach the fluidic cartridge made of optically transparent material (paragraph 0069).  Denomme et al., also teach light passing through the top of the fluidic cartridge to the sensor (paragraph 0076, figure 2 #108).
For claim 9, Denomme et al., teach 
For claims 10 and 20, Denomme et al., teach the fluidic cartridge made from cyclo-olefin polymer (paragraph 0069).
For claim 12, Denomme et al., teach the fluidic cartridge having long and short sides (figure 3) and a recess to position the sensor (figure 2).
For claim 18, the claim recites condition limitations that are not required to occur in the filter device.  As such, the Examiner contends the device taught by Denomme et al., meets the claim limitations.
For claim 19, Denomme et al., teach an inlet arranged in a lateral surface of the fluidic cartridge (figure 2), a fluid outlet arranged in the bottom of the fluidic cartridge at a 90º angle (figure 2), and a diversion with an angle (figure 2, opening into chamber containing sensor).  Denomme et al., also teach the sensor arranged between the diversion and the outlet (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denomme et al., (US 2016/0299134) in view of Talebpour et al., (US 2014/0004501).
Regarding claim 7, Denomme et al., do not teach a fluid duct or support element having conductive properties.
Talebpour et al., teach a device comprising a flow channel (paragraph 0096, figure 1#14), and top and base plates (paragraph 0099, figure 1 #’s 12 and 13) wherein the plates comprise electrodes (paragraph 0099, figure 1 #’s 15 and 16).  Talebpour et al., teach that it is advantageous to provide electrodes on the plates as a means of applying an electric field across the channel to exert a force of particles in the fluid (paragraphs 0099, 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Denomme et al., to provide electrodes on the support elements in order to apply an electric field across the channel as taught by Talebpour et al.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denomme et al., (US 2016/0299134) in view of Bieri et al., (WO 2016/150991).
Regarding claim 13, Denomme et al., teach a filter device comprising a housing (paragraph 0065), but do not teach a housing having a reception bay, a bottom wall, a positioning wall, and a spring element.
Bieri et al., teach a receiving unit (page 15 lines 11-17, figure 7 #1) for a filter device comprising a chamber (reception bay, figure 7 #1), a bottom wall (figure 7, bottom of chamber), a positioning wall (figure 7, sidewall of chamber), and a spring element (page 15 lines 30-31).  The Examiner is reading this combination as the applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Denomme et al., teach a housing for the filter device, thus one of ordinary skill in the art would have found it obvious to provide a collection device as taught by Bieri et al., to ensure proper placement of the filter device in the housing or collection device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Denomme et al., to utilize the collection device as taught by Bieri et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Regarding claim 14, Bieri et al., teach the positioning wall comprising an opening through the cartridge is inserted (figure 6a).
Regarding claim 15, Bieri et al., teach a collection device comprising a fluid propelling element (page 12 lines 26-32).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denomme et al., (US 2016/0299134) in view of Bieri et al., (WO 2016/150991) as applied to claim 15 above, and further in view of Cooney et al., (US 2016/0083781).
Regarding claims 16 and 17, Denomme et al., in view of Bieri et al., do not teach a gripping tool comprising a gripping arm.
Cooney et al., teach a system for sample processing comprising a robotic component (gripping tool, paragraph 0071) comprising a robotic arm (gripping arm, paragraph 0071).  Cooney et al., teach that it is advantageous to provide a robotic component as a means of moving and transferring samples, containers, filters, and racks within the system (paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Denomme et al., in view of Bieri et al., to provide a robotic tool comprising a robotic arm in order to move or transfer samples, containers, filters, and racks within the system as taught by Cooney et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797